Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses an ax with a second section extending from the first section and terminating with a face at an end of the second section distal to the first section where the face has a flat section and a grooved section including concavity between first and second edges and these structures relationship with the second and central axes in combination with the remaining limitations.  Hung (D497,789) discloses a second section extending from the first section and terminating with a face that has a flat section and a grooved section including concavity between first and second edges and these structures relationship with the second and central axes but fails to disclose the face is at an end of the second section distal to the first section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2-22-22
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724